Title: To James Madison from John M. Forbes, 5 October 1802
From: Forbes, John M.
To: Madison, James


					
						Sir,
						Hamburgh 5th. Octo. 1802.
					
					My last respects were under 28th. August.  In Compliance with your Circular’s instructions, I feel it incumbent on me to Communicate to you Some great events Rumoured to have recently taken place in this Part of Europe.  Should more Satisfactory information Come to hand before the Vessel sails, I shall not fail to add it.  It seems that another and, it is to be hoped, the last Revolution has taken place in Switzerland, 24,000 Men having entered Berne, annulled all the existing authorities and reestablished the order of things as it existed Prior to the dissolution of the Confederacy by the French invasion in 1798.  As yet it does not appear that any foreign Agency was employed to excite this movement nor is it certain that Bonaparte will support the measure but as the duration of all political existences in  Europe depends on his Will, his protection has been formally Solicited, and it is expected that an early Courier from Paris will decide the fate of this long unsettled and unhappy Country.  Thus far I am Supported by authentic information of Some days Standing and generally believed.  A Rumour was Circulated yesterday of a Still more important event having taken place in Russia, nothing less than that the Emperor Alexander had abdicated the throne and Committed his Government to two houses of Parliament.  One of the Privy Counsellors of the King of Denmark residing at Altona, asserted in a Company where I met him, that he had received this news by an extraordinary Courier.  The Russian Minister has no intimation of it.  It is explained & it is Supposed that it will turn out to be that Certain ancient rights of the Senate, and of which they have been deprived Since the Sixteenth Century, have been restored—a Commission having been named Sometime Since to investigate the Subject.  Any important Change, however, in the Government would probably be followed by a Change in the politics of Russia, an event Contemplated with great interest, as a Secession on the part of Russia from the Projects of France, in the present temper of the Emperor of Germany might engage him to a Spirited & hostile opposition to the Proposed Plans of indemnities among the Princes of the Empire & might produce a renewal of hostilities on this Continent.  It would even seem as if the Court of Vienna entertained a Secret hope of Some Such event, for, without the Smallest Chance of making any effectual opposition to the Present all-powerful league between Russia, Prussia & France, at the latest date from Ratisbon, the Austrian Minister Still Persisted in his refusal to accede to the Conclusion of the Diet, by which the proposed plan of indemnities was adopted, and the Bishoprick of Passau was Still occupied by Austrian Troops.
					Between England & France no exchange of Ambassadors had taken place on the 1st. Inst.  There seems no probability of a Commercial treaty between those two Powers and it is still very doubtful whether Malta will be given up, the Emperor of Russia having refused to accede to the guarantee of it’s independance Stipulated by the treaty of Amiens.  These are the most interesting articles of information, Generally Known here.  In the Present State of the Press, Shackled and enslaved throughout Europe, except in England, we do not expect to obtain any very recent information of great interest through that medium.  A Proposition has lately been made to me, to furnish me from an authentic official Source at Berlin all the most interesting particulars which may, from time to time, occur in the intercourse between the three Present great military masters of Europe, for the inconsiderable expence of ten Guineas Per month.  As I could not accede to it without your authority I pledged myself to Propose it to you, which I beg leave to do without a word of recommendation on my own Part.  I hope you will have the goodness to favor me with your instructions on this Subject.  I have learned with great  the prevalence of the yellow fever at Philadelphia.  On this occasion I thought it my duty to make Such a Communication to the Magistracy of this City that would Prevent the inconveniences of an exaggerated alarm and inspire proper Confidence in our Bills of health and in my own representations on the Subject.  I inclose herewith a letter, received a few days from our Consul at Trieste and am, with great Respect, Dr. Sir, Your most obedient Servant
					
						John M. Forbes
					
					
						October 7th. 1802.
						The news from Russia has, as usual, considerably contracted in the Confirmation.  It appears, however, that a total Change of Ministry has taken place & that Count Woronzow, (Brother to the Russian Ambassador who has so long resided in London and who is extremely attached to the English) is Grand Chancellor, that the Senate have a legislative power and that their cooperation is necessary to the perfection of a Law.  This will very probably produce a change of politics in the Cabinet and very extensive and important Consequences.  There is a degree of mystery still hanging over the business and many believe that something more serious has taken place.  With respect to Switzerland, it appears that the French Government disapproves of the restoration of the old Government and that two demi-brigades are ordered there to propose a new Constitution.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
